Citation Nr: 0532000	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  99-20 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied service connection 
for PTSD.  

An October 2002 Board decision determined that new and 
material evidence had been received to reopen a previously 
denied claim for service connection for PTSD.  The Board then 
undertook additional development and returned the case to the 
RO in October 2003 for additional adjudication.  The Board 
remanded the case again to the RO in September 2004 for 
additional development.  The case was subsequently returned 
to the Board for further appellate review.  

The veteran also appealed the RO's decision denying his claim 
of entitlement to nonservice-connected pension benefits.  In 
a January 2004 rating decision, however, the RO granted his 
claim for nonservice-connected pension benefits.  As this 
determination constitutes a full grant of the benefits sought 
as to that claim, it is no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not engage in combat while serving in the 
Republic of Vietnam during the Vietnam era.

3.  No competent evidence confirms that the veteran 
experienced a stressful event in service to account for his 
diagnosis of PTSD.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1154, 1110, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision dated 
in June 1999; a statement of the case (SOC) issued in 
September 1999; Supplemental Statements of the Case (SSOC) 
issued in January 2002, January 2004, and August 2005; as 
well as a May 2001 letter by the RO and an October 2004 
letter by the Appeals Management Center (AMC).  As a whole, 
these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claim.  In addition, the 
letters by the RO provided the veteran with information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A.           § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  VA informed the veteran of the evidence it 
already possessed, described the evidence needed to establish 
the veteran's claim, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claim by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.              
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the AMC's notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

The Board also finds that the RO fulfilled its duty to obtain 
all relevant evidence with respect to the issue on appeal.  
The Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  The RO also attempted to 
verify the veteran's claimed in-service stressors.  In a 
January 2003, the Headquarters of the United States Marine 
Corps indicated that they were unable to identify any of the 
veteran's stressors because of his failure to provide 
specific information.  The veteran was then given another 
opportunity to provide more specific details in order to 
conduct a meaningful search.  In a January 2005 statement, 
the veteran also stated that he had no additional medical 
records.  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA. 

II.  Merits of the Claim

The veteran claims that he suffers from PTSD as a result of 
stressors he experienced while serving in Vietnam.  In 
particular, he claims that several friends were killed in 
action and that he was present during numerous rocket and 
mortar attacks.  For the reasons set forth below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires the following three elements: 
[1] a current medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

With respect to the first issue, the record shows that the 
veteran has been diagnosed with PTSD.  In a March 1999 
letter, a VA psychologist indicated that he had initially 
evaluated the veteran in 1994 and diagnosed him with PTSD due 
to his combat experiences.  Additional letters from the same 
psychologist dated in August 2003 and August 2004 confirm 
that the veteran has a diagnosis of PTSD as a direct result 
of his service in Vietnam.  The psychologist also indicated 
that the veteran was receiving psychopharmacological and 
psychological treatment by VA for PTSD.  It thus appears that 
the record contains a current diagnosis of PTSD.  

Therefore, the central issue in this case is whether the 
record contains credible supporting evidence that a claimed 
in-service stressor actually occurred which supports the 
diagnosis.  The evidence necessary to establish the 
occurrence of a stressor during service varies depending on 
whether the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown 
through military citation or other appropriate evidence that 
a veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d). 

In this case, no evidence shows that the veteran engaged in 
combat with an enemy force.  His service personnel records 
show that he served in Vietnam from March 26, 1969, to 
February 2, 1970.  His records also show that he worked as a 
Wireman, a Postal Clerk, and a Group Guard.  He was stationed 
with the 13th Marine Air Base Squadron (MABS-13), Marine Air 
Group - 13 (MAG-13), 1st Marine Aircraft Wing (MAW), Fleet 
Marine Forces (FNF) and headquarters unit of a Marine Air 
Group (H7MS-13, MAG-13, 1ST MAW, FMFPac).

During his service, he was not awarded the Combat Infantryman 
Badge, the Purple Heart Medal, or any other award associated 
with valor or heroism shown while engaged with an enemy 
force.  In such cases, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

However, no in-service stressor has been verified because the 
veteran has failed to provide enough details concerning his 
alleged stressors.  The veteran discussed his stressors at a 
personal hearing held before the undersigned Veterans Law 
Judge in July 2002.  At that time, the veteran indicated that 
three of his friends had been killed in Vietnam.  He stated 
that I.W. was killed in a rocket attack in Da Nang in April 
1969, that M.M. was killed in 1968, and that E.L. was killed 
by sniper fire in 1968.  However, the veteran stated that 
both M.M. and E.L. were killed before he had actually arrived 
in Vietnam in March 1969.  In addition, the veteran testified 
that bases where he was stationed in Chu Lai and Da Nang came 
under rocket and mortar attack approximately two to three 
times a week.  He also reported that he had been shot at on 
numerous occasions.  Furthermore, he reported rocket attacks 
during courier trips from Chu Lai to Da Nang during a 30-day 
temporary assignment that involved top secret clearance. 

In a January 2003 letter, the Department of the Navy, 
Headquarters United States Marine Corps determined that the 
information provided by the veteran was insufficient for the 
purpose of conducting any meaningful research.  It was noted 
that they were unable to identify any of the individuals in 
the veteran's claim as being killed in action, as none of the 
names appear in the directory of names of individuals that 
are on the Vietnam Veterans Memorial.  However, it was noted 
that a M.M. was killed on October 7, 1966.  

The Department of the Navy also noted that they have no means 
by which to verify the incidents regarding rocket attacks 
without knowing the specific dates of each attack, if there 
were any casualties, and if so, the names of those 
casualties.  It was also noted, however, that it was uncommon 
for a veteran to have served in Vietnam without having been 
rocketed or mortared during the time he served there.  
Lastly, the Department of the Navy noted that the veteran's 
records do not show that he participated in any special 
operations and that he was not awarded the Combat Action 
Ribbon.  His records show his primary duties as a Wireman, a 
Postal Clerk, and a Group Guard. 

The Department of the Navy noted that other information 
concerning the unit to which the veteran was attached should 
be contained in the command chronologies submitted by his 
unit, and that those records should be requested from the 
Marine Corps Historical Center, History and Museums Division, 
in Washington, DC.

Thereafter, VA attempted to assist the veteran in the 
development of his claim by requesting detailed information 
about his alleged stressors.  In a questionnaire dated 
January 2005, the only new information provided by the 
veteran was that a P.F.C. R.L. was killed in 1969.  However, 
the veteran did not discuss the circumstances surrounding his 
death, particularly whether he had actually witnessed his 
death.  A report from the internet notes that R.F.L. was 
killed on December 28, 1969, in Quang Tin, South Vietnam, 
when his aircraft made a crash landing.  No other information 
was provided. 

In a statement received in January 2005, C.B. indicated that 
he had served in the Marine Corps and was stationed in 
Vietnam from November 1968 to December 1969.  C.B. indicated 
that he first met the veteran in the Spring of 1969 and that 
they quickly become good friends.  C.B. reported that rocket 
and mortar attacks often took their toll.  He related one 
incident in which a gunnery Sergeant and a Corporal were 
killed during one such attack because they did not make it to 
their bunker on time.  However, C.B. did not provide the date 
of the attack or the names of the two casualties.  C.B. also 
explained that P.F.C. R.L. arrived in their outfit and that 
he, R.L., and the veteran had become good friends.  C.B. 
explained that he was the first to return home in December 
1969 and that the veteran had told him in a letter that R.L. 
had been killed.  However, C.B. did not discuss the details 
of R.L.'s death.

After carefully reviewing the record, the Board finds that 
the veteran has not provided credible supporting evidence 
that a claimed in-service stressor actually occurred.  The 
determination of the sufficiency (but not the existence) of a 
stressor is exclusively a medical determination for mental-
health professionals, who are "experts" and "presumed to know 
the DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.  In this case, although the 
veteran has been diagnosed with PTSD as a result of his 
experiences in Vietnam, the Board finds no credible evidence 
which verifies any of his claimed stressors.

The Board notes that the veteran's stressors concerning the 
deaths of I.W., M.M., and E.L. have not been verified.  In 
its January 2003 letter, the Department of the Navy 
determined they were unable to identify any of the 
individuals in the veteran's claim as being killed in action.  
Although the Department of the Navy confirmed that a M.M. was 
killed on October 7, 1966, his death occurred approximately 
five months before the veteran arrived in Vietnam in March 
1969.  Indeed, the veteran himself acknowledged that M.M. and 
E.L. were killed before he actually arrived in Vietnam.  

The Board also finds that the veteran's stressor concerning 
the death of R.L. is insufficient to support his claim.  The 
veteran recently added as one of his stressors that a R.L. 
was killed in 1969.  Indeed, the record confirms that a 
R.F.L. was killed on December 28, 1969, in Quan Tin, South 
Vietnam, when his aircraft made a crash landing.  However, 
the veteran never indicated that he witnessed the crash 
landing that resulted in R.L.'s death and he related no other 
information surrounding the circumstances of R.L.'s death 
other than he knew the individual.  C.B. also stated that he 
was not in Vietnam at the time of R.L.'s death.  Instead, he 
merely indicated that he, R.L., and the veteran were close 
friends in Vietnam and that the veteran had told him about 
R.L.'s death in a letter after returning home from Vietnam.  
Since the veteran has not provided any pertinent information 
regarding R.L.'s death as one of his claimed stressors, 
including whether he was a witness to the crash, the Board 
finds that this stressor has not been verified for purposes 
of this claim.  

In addition, the Board notes that the Department of the Navy 
was unable to confirm that bases where the veteran was 
stationed in Chu Lai and Da Nang came under rocket and mortar 
attack.  The Department of the Navy determined that the 
information provided by the veteran was insufficient for the 
purpose of conducting any meaningful research.  Specifically, 
the Department noted that they had no means by which to 
verify the incidents regarding rocket attacks without knowing 
the specific dates of each attack, if there were any 
casualties, and if so, the names of those casualties.  
Unfortunately, the veteran never provided a specific date and 
was unable to identify any casualties.  See Fossie v. West, 
12 Vet. App. 1, 6-7 (1998) (holding no duty to assist where 
veteran's statements concerning in-service stressors were too 
vague to refer to ESG).  Thus, the veteran's claimed 
stressors of incoming rocket and mortar rounds while 
stationed at Chu Lai and Da Nang have not been verified. 

The Board has also considered the veteran's claimed stressor 
involving rocket attacks during courier trips from Chu Lai to 
Da Nang during a 30-day temporary assignment that involved 
top secret clearance.  However, the Department of the Navy 
noted that the veteran's records do not show that he 
participated in any special operations and that he was not 
awarded the Combat Action Ribbon.  Instead, records show his 
primary duties as a Wireman, a Postal Clerk, and a Group 
Guard.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for 
the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA 
decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence).

The Board thus concludes that the veteran has failed to 
provide enough information with which to verify any of his 
claimed in-service stressors.  In Fossie, 12 Vet. App. at 6-
7, the Court denied the veteran's PTSD claim and held that 
there was no duty to assist where veteran's statements 
concerning in-service stressors were too vague to refer to 
the U.S. Army and Joint Services Environmental Support Group.  
In Wood, 1 Vet. App. at 193, the Court also held that if a 
veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  In light of the veteran's inability to 
provide the necessary details concerning his claimed 
stressors, specifically the approximate dates of rocket and 
mortar attacks, the names of any casualties, and the 
circumstances of their deaths, the Board has no choice but to 
deny his claim.  

In the absence of confirmation of a stressful incident which 
supports a diagnosis of PTSD, the diagnosis of PTSD contained 
in the record is not supported by a verified stressor.  
"Just because a physician or other health care professional 
accepted the veteran's description of his Vietnam experiences 
as credible and diagnosed the appellant as suffering from 
PTSD does not mean that the BVA was required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  " The BVA [is] not bound to accept the 
appellant's uncorroborated account of his Vietnam 
experiences...."  Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood, 1 Vet. App. at 192. 

In conclusion, as the veteran has failed to produce credible 
supporting evidence that a claimed stressor actually 
occurred, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  While the veteran may well 
believe that his PTSD is related to service, as a layperson 
without medical expertise, he is not qualified to address 
questions requiring medical training for resolution, such as 
a diagnosis or medical opinion as to etiology.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Hence, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies, and the appeal is 
denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


